Case 3:20-bk-30003-MFW   Doc 40 Filed 05/27/21 Entered 05/27/21 15:46:13   Desc
                         Main Document    Page 1 of 9


             IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                         BANKRUPTCY DIVISION
                 DIVISION OF ST. THOMAS AND ST. JOHN


In re:                               )    Involuntary Chapter 7
                                     )
Elizabeth Service,                   )    Case No. 3:20-bk-30003 (MFW)
                                     )
Debtor.                              )    Rel. Docs. 29 & 35


                           MEMORANDUM OPINION1


      Before the Court is the Motion filed by Gordon Ackley,

Ackley Caribbean Enterprises, Inc. (“ACE”), FTM, LLC, and

Alexander Treml (the “Petitioning Creditors”) seeking

Reconsideration of the Court’s Opinion and Order dated April 7,

2021, which awarded attorneys’ fees to Anna Humnicky and Douglas

Chanco, counsel for Elizabeth Service (the “Motion”).            The Motion

is opposed by counsel for Service.         At the hearing on the Motion

held on May 20, 2021, the Court denied the Motion for the reasons

articulated on the record, which are stated below.

      The basis of the Motion is that in its Opinion the Court

disallowed attorneys’ fees for any services rendered before

Attorney Humnicky was admitted pro hac vice.           (D.I. 27 at 13,

citing Matter of Jindal, 69 V.I. 942, 944 (V.I. 2018).)             They

contend, however, that the Court improperly concluded that she

had been properly admitted when the Court entered an order


      1
          This Memorandum Opinion constitutes the findings of
fact and conclusions of law of the Court pursuant to Rule 7052 of
the Federal Rules of Bankruptcy Procedure, which is made
applicable to contested matters by Rule 9014.
Case 3:20-bk-30003-MFW    Doc 40 Filed 05/27/21 Entered 05/27/21 15:46:13    Desc
                          Main Document    Page 2 of 9


granting her pro hac vice application on October 28, 2020.2                 They

argue that to be admitted pro hac vice in the Virgin Islands,

counsel must be sworn in by the Court, which was never done.

      Attorney Humnicky argues that she was properly admitted

pursuant to the Virgin Islands requirements which she reviewed at

the time of her application.         She notes there was no requirement

for the administration of the oath in either the Local Bankruptcy

Rules, the Local District Court Rules, or the Court’s website.

Attorney Humnicky further presented evidence that, prior to her

admission she had contacted the Clerk’s Office and had complied

with all the procedures she was told to follow.

      The Petitioning Creditors contend, however, that the

administration of the oath was local practice and that Attorney

Humnicky and/or her local counsel, Attorney Chanco, should have

been aware of it.        They further note that this “longstanding”

practice has recently been codified in amendments to the Local

District Court Rules by Order of Chief Judge Lewis dated

April 23, 2021.

      After hearing argument, the Court concluded that Attorney

Humnicky had been properly admitted pro hac vice on October 28,

2020.     At the time of her admission, the Local Bankruptcy Rules



      2
          In its Opinion, the Court incorrectly stated that the
order was entered on October 28, 2021. (D.I. 27 at 13.) The
Court stated at the hearing that it would grant the Motion only
to the extent of correcting the date.

                                       2
Case 3:20-bk-30003-MFW   Doc 40 Filed 05/27/21 Entered 05/27/21 15:46:13   Desc
                         Main Document    Page 3 of 9


required the filing of a written motion and an order entered by

the Court on that motion.       LBR 9010-1B.     The Rule further

provided that the Court may require evidence that the attorney

has been admitted in another district.          Id.   Finally, the Rule

required that the motion conform to the pro hac vice application

form which is available on the Court’s website and would “be

considered pursuant to the requirements of the District Court

rules.”   Id.

      At that same time, there was no explicit requirement in the

Local District Court Rules that an oath be administered to pro

hac vice attorneys.      Rule 83 simply provided that “Any attorney

who is a member in good standing of the bar of any United States

Court . . . may in the discretion of the Court, on motion, be

permitted to appear and participate in a particular case.”             LRCi

83.1(b)(2).

      Attorney Humnicky did file a motion for admission pro hac

vice, an application for admission in conformity with the form on

the Court’s website, and a certification from the 11th Circuit

that she was a member in good standing of the bar of Georgia.

Further, she paid the requisite fee, and an order was entered by

this Court admitting her.       Thus, the Court concludes that

Attorney Humnicky complied with all the requirements for

admission that were extant at the time.



                                      3
Case 3:20-bk-30003-MFW   Doc 40 Filed 05/27/21 Entered 05/27/21 15:46:13   Desc
                         Main Document    Page 4 of 9


      The Petitioning Creditors argue, however, that local

practice in the Virgin Islands required that a pro hac vice

attorney take an oath before practicing there.           They argue that

the Jindal decision is applicable to this case and requires the

disallowance of Attorney Humnicky’s fees.

      The Court rejects this argument.        The Jindal case is

distinguishable because in that case the Court entered an order

requiring counsel to be sworn in, which counsel ignored.             That is

not the case here.       The Court’s order in this case did not

require that Attorney Humnicky take the oath.           Further, neither

she nor the Court was aware of any such local practice.             The

Court has not required the administration of an oath to pro hac

vice attorneys appearing in bankruptcy cases since at least 2009.

As noted above, the Local Bankruptcy Rules, which have been

revised many times since 2009, do not contain any such

requirement.

      While the District Court orders admitting pro hac vice

attorneys may have contained such a requirement, they provided

that the oath was to be administered the first time the attorney

appeared in the territory.       Thus, even under such a “local

practice,” the Court concludes that the requirement is not

applicable to Attorney Humnicky.          She has never appeared in the

territory in connection with this case; all hearings have been

held remotely because of the pandemic.


                                      4
Case 3:20-bk-30003-MFW   Doc 40 Filed 05/27/21 Entered 05/27/21 15:46:13   Desc
                         Main Document    Page 5 of 9


      The Petitioning Creditors nonetheless contend that the

District Court has recently been requiring that oaths be

administered to pro hac vice attorneys virtually.            However, once

again neither Attorney Humnicky nor the Court was aware of that

practice; there is nothing on the Court’s website requiring that;

and it has only recently been included in District Court orders.

      Finally, the Petitioning Creditors argue that the Local

District Court Rules now make it clear that to be admitted pro

hac vice an attorney must take the prescribed oath before

preforming any services.       LRCi 83.1(b)(2) (amended April 23,

2021).

      The Amended Rules provide that they are effective as of

April 23, 2021, and “govern all applicable proceedings brought in

this Court after they take effect.”         (LRCi 1.1(c)&(d).)      They

further state, however, that they “apply to all proceedings

pending at the time they take effect, except to the extent that

in the opinion of the Court the application thereof would not be

feasible or would work injustice, in which event the former rules

govern.”   (LRCi 1.1(d).)

      The Court finds that the retroactive application of the

Amended Rules to this case would not be feasible and would create

an injustice.    Attorney Humnicky’s pro hac vice motion was filed

and granted almost six months before the amendment became

effective.    Her services for the putative Debtor were concluded

                                      5
Case 3:20-bk-30003-MFW   Doc 40 Filed 05/27/21 Entered 05/27/21 15:46:13   Desc
                         Main Document    Page 6 of 9


almost five months before the effective date.           The only matters

left are the consideration of attorneys’ fees under section

303(i)(1) of the Bankruptcy Code for the Petitioning Creditors’

improper filing of an involuntary petition against Ms. Service.

Thus, the Court will not apply the recent amendment of Local

District Court Rule 83.1(b)(2) retroactively.3

      However, in light of the amendment to the Local District

Court Rules, the Court has amended its form order to require an

oath for pro hac vice attorneys appearing in bankruptcy cases and

will propose an amendment of the Local Bankruptcy Court Rules to

that effect.    Furthermore, because additional contested matters

are pending in this case, the Court advised Attorney Humnicky at

the hearing to contact Judge Miller to arrange for the

administration of the oath.

      For the foregoing reasons, the Court denies the Petitioning

Creditors’ Motion for Reconsideration of its Opinion and Order

dated April 7, 2021, except to the extent that the Opinion will

be amended at page 13 to reflect the correct date (October 28,

2020) of Attorney Humnicky’s admission.




      3
          As a result, the Court need not address Attorney
Humnicky’s argument that she cannot be sanctioned (by the denial
of her fees) for violating a rule of which she had no knowledge,
despite her diligent efforts to learn the requirements for pro
hac vice admission. See Fed. R. Civ. P. 83(b); Fed. R. Bankr. P.
9029.

                                      6
Case 3:20-bk-30003-MFW   Doc 40 Filed 05/27/21 Entered 05/27/21 15:46:13   Desc
                         Main Document    Page 7 of 9


      An appropriate Order will be entered.



                                    BY THE COURT:



Dated: May 27, 2021
                                    Mary F. Walrath
                                    United States Bankruptcy Judge




                                      7
Case 3:20-bk-30003-MFW   Doc 40 Filed 05/27/21 Entered 05/27/21 15:46:13   Desc
                         Main Document    Page 8 of 9


             IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                         BANKRUPTCY DIVISION
                 DIVISION OF ST. THOMAS AND ST. JOHN

In re:                               )    Involuntary Chapter 7
                                     )
Elizabeth Service,                   )    Case No. 3:20-bk-30003 (MFW)
                                     )
Debtor.                              )    Rel. Docs. 29 & 35


                                 O R D E R


      AND NOW, this 27th day of May, 2021, for the reasons stated

in the accompanying Memorandum Opinion, it is hereby

      ORDERED that the Motion for Reconsideration filed by Gordon

Ackley, Ackley Caribbean Enterprises, Inc. (“ACE”), FTM, LLC, and

Alexander Treml (the “Petitioning Creditors”) is hereby GRANTED

to the limited extent of correcting page 13 to reflect the

correct date of the admission of Attorney Humnicky, October 28,

2020; and it is further

       ORDERED that the Motion for Reconsideration is hereby

DENIED in all other respects.



                                          BY THE COURT:



                                          Mary F. Walrath
                                          United States Bankruptcy Judge
Case 3:20-bk-30003-MFW   Doc 40 Filed 05/27/21 Entered 05/27/21 15:46:13   Desc
                         Main Document    Page 9 of 9


                                SERVICE LIST


Douglas B. Chanco, Esquire
Chanco Schiffer Law, LLC
9053 Sugar Estate, Suite 103
St. Thomas, USCI 00802
Counsel for the Movant

Leigh Goldman, Esquire
Goldman Law Offices, Inc.
9052 Estate Thomas, Suite 103
Royal Palms Professional Bldg
St. Thomas, VI 00802
Counsel for the Movant

Anna M. Humnicky, Esquire
Small Herrin, LLP
2727 Paces Ferry Road
Building Two, Suite 200
Atlanta, GA 30339
Counsel for the Movant

Kevin F. D’Amour, Esquire
Kevin F. D’Amour P.C.
P.O. Box 10829
St. Thomas, VI 00801
Counsel for the Petitioning Creditors
